Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 10, 2022

                                       No. 04-22-00031-CR

                                  Frank Edwin STEPHENSON,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                 From the 198th Judicial District Court, Bandera County, Texas
                               Trial Court No. CR-XX-XXXXXXX
                         Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
        The clerk’s record was due on April 15, 2022. On May 6, 2022, the trial court clerk filed
a notification of late clerk’s record, stating appellant is not entitled to appeal without paying the
fee and has not paid or made arrangements to pay the fee for preparing the clerk’s record.

        We, therefore, ORDER appellant to provide written proof to this court no later than
May 20, 2022 that either (1) the clerk’s fee for preparing the clerk’s record has been paid or
arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to appeal without
paying the clerk’s fee. If appellant fails to respond within the time provided, this appeal will be
dismissed for want of prosecution. See Tex. R. App. P. 37.3(b) (allowing dismissal of appeal for
want of prosecution if clerk’s record is not filed due to appellant’s fault); see also Tex. R. App.
P. 42.3(c) (allowing dismissal of appeal if appellant fails to comply with an order of this court).




                                                      _________________________________
                                                      Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of May, 2022.
___________________________________
MICHAEL A. CRUZ, Clerk of Court